Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON


 MENDY HARMON,                                                            3:15-CV-02127-YY
       Plaintiff,
                                                                ORDER FOR ATTORNEY
       v.                                                  FEES UNDER 42 U.S.C. § 406(b)

 COMMISSIONER OF SOCIAL SECURITY,

            Defendant.



      The court finds and orders an attorney fee of $23,577.75 pursuant to 42 U.S.C. § 406(b).



                   3rd
      Dated this _______         October
                         day of ____________________, 2018.




                                                   /s/Youlee Yim You
                                                  ________________________________
                                                  Youlee You
                                                  United States Magistrate Judge
